Citation Nr: 1523015	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with major depression, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1972.  The Veteran died in January 2014, and the appellant is the Veteran's spouse.  She submitted a Request for Substitution of Claimant Upon Death of Claimant and this request was granted by the RO in March 2014.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Board notes that the December 2009 Statement of the Case (SOC) identified the August 2008 rating decision as the decision on appeal; however, the Veteran submitted a statement in August 2007 indicating his disagreement with the September 2006 rating decision.  As such, the Board finds that the September 2006 rating decision is the decision on appeal.

This case was previously before the Board in September 2013.  It was remanded by the Board.  It is now before the Board for further appellant action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In December 2013, the appellant, the Veteran's spouse, testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to depressed mood; anxiety;  near-continuous depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment, memory loss; irritability and anger outbursts, difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

2.  The Veteran was in receipt of VA disability benefits for PTSD, evaluated as 70 percent disabling per this decision; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable prior to August 2007 and as 10 percent disabling beginning August 7, 2007.  

3.  The Veteran has reported work experience in construction and supervisor positions.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD were met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for the award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.17, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As to the issue of TDIU, the Board has determined that the evidence is sufficient for the grant a TDIU, no discussion of the VCAA is necessary for this issue.

As to the issue of a higher initial evaluation for PTSD, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the 50 evaluation assigned from December 30, 2005.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the appellant nor her representative alleges such prejudice in this case.  Therefore, no further notice is needed.  Regardless, in a letter dated in March 2006, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran was given the opportunity to submit additional information.  The appellant has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  The duty to assist has been fulfilled.

At the December 2013 hearing, the appellant provided detailed testimony concerning the Veteran's symptoms and the resulting limitations experienced by the Veteran.  In addition, information was obtained about the Veteran's treatment history.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Factual Background

The Veteran was diagnosed with myotonic dystrophy in in 2005 and 2006.  

In a September 2005 Report of Psychological Evaluation, the psychologist opined that the Veteran avoided strong emotions and symptoms associated with Vietnam through excessive use of alcohol, actively isolating himself from people and social situations that could trigger recollections of traumatic experiences and employing denial and repression to further assist him in avoiding reminders of Vietnam.  The Veteran's most recent medical problems have unleashed his previously tentative control of a host of emotions that has caused him difficulty maintaining and performing at his prior high standards of employment.  Psychological testing indicted elevated levels of depression, anxiety and anger especially in stressful situations.  Dr. S. opined that the Veteran was significantly disabled by his current psychological condition, causing severe impairment socially, interpersonally and vocationally.  Dr. S. advised that a better regimen should be found to address increased depressive and PTSD symptoms rather than self-medicating with alcohol.

The Veteran received a VA examination in February 2006.  He was diagnosed with major depression, PTSD and alcohol abuse, in early remission.  A GAF score of 55 was assigned.  The Veteran reports suicidal thoughts but noted that he would never act on these thoughts.  The Veteran exercised extreme emotional restraint.  Upon examination, he was anxious and depressed.  His mood was congruent with affect.  Insight was somewhat impaired.  The Veteran seemed to minimize the impact that his psychiatric symptoms had had on him.  

In an October 2005 statement, the appellant related that the Veteran would go from one company to another, never really having a secure long-term job.  He had no fewer than 12 employers in 33 years.  He also had an exaggerated startle response, used alcohol, and would not sleep many nights.
   
In a May 2006 VA treatment record, the Veteran was diagnosed with alcohol abuse, major depression and PTSD.  A GAF score of 55 was assigned.  He had no suicidal ideation in the last five years but some feelings of hopelessness.   He had irritability or outbursts of anger, hypervigilance and exaggerated startle response.  

VA treatment records dated in July 2006 show that the VA tried to assist the Veteran in his employment search.  At that time, the Veteran was drinking two to five beers a night.  

In January 2007, the Veteran reported having difficulty with his job due to myotonic dystrophy.  In his application with the Social Security Administration (SSA), the Veteran explained that muscular dystrophy made all his muscles weaker than normal.  Also in his application, the Veteran reported that his inability to hear well and PTSD symptoms also made it harder to get along with other co-workers and supervisors.  

In a January 2007 Kaiser treatment record, while being treated for myotonic myopathy, the Veteran related concerns about his ability to perform his job, which was in the construction industry.  The physician suggested that he talk to his employer once he had a more definite diagnosis.  If the Veteran was unable to do his job, the physician suggested applying for Social Security Disability.  

A May 2007 Kaiser treatment record notes that the Veteran was laid off from his job.  Due to weakness, he could not get down on his knees to inspect some items and could not climb stairs and was unstable on uneven surfaces.  The Veteran also noted that he was having problems with his wife and children because they were no understanding or supportive of his disability.  Upon examination, he was alert and his affect and appearance was unremarkable.  There were no deficits in attention or concentration.  The Veteran had significant weakness when trying to get out of his chair.  The physician opined that the Veteran was disabled from his prior work in carpentry and more recently as a project supervisor in the construction industry.  He had progressive muscular dystrophy associated with weakness and several recent falls.  He was instructed to contact SSA.  The physician also recommended that the Veteran contact behavioral health to discuss counseling in addition to treatment with an antidepressant, prescribed by his primary care physician.  In particular, family counseling might be helpful.

In a June 2007 Vet Center treatment records, the counsellor diagnosed the Veteran with PTSD, major depressive disorder, and alcohol abuse in early remission.  A GAF score of 38 was assigned.  His symptoms included depression, angry moods, hyperarousal, intrusive thoughts, recurrent dreams, isolation, problems concentrating and with memory.

In August 2007, a Stress Questionnaire was completed by a social worker.  She concluded that the Veteran was no longer able to work.  

In an August 2007 statement, the Veteran reported that his PTSD symptoms had worsened.  He had more insomnia, nightmares, and a depressed mood.  He reported being unable to maintain employment.  

In an August 2007 statement, the Veteran explained that since 2005, he had six to seven jobs.  He explained that when he is unable to work, his PTSD symptoms increase.  He reported feeling more depressed and more like drinking.  He explained that he feels so angry that he avoids people.

In an August 2007 VA treatment record, the Veteran was diagnosed with alcohol abuse and PTSD.  A GAF score of 55 was assigned.    

In August 2007, a social worker opined that the Veteran was no longer able to work.  Even a routine, repetitive, simply, entry-level job would serve as a stressor which would exacerbate instead of mitigate psychological problems in the workplace.  

In a September 2007 Vet Center treatment record, the Veteran noted passive suicidal ideation but noted that he would not act on these thoughts and do this to his family.  He reported worsening dysphoria, anxiety, irritability and decreasing enjoyment.

In a work evaluation submitted in September 2007, the physician, Dr. E.D., noted a marked inability to understand and remember detailed instructions, marked inability to carry out detailed instructions, marked inability to maintain attention and concentration for extended periods, a marked inability to perform activities within a schedule, a marked inability to maintain regular attendance and be punctual within customary tolerance, a marked inability to sustain an ordinary routine without special supervision, extreme difficulty with the ability to accept instructions and respond appropriately to criticism from supervisors.  The physician concluded that the Veteran had hyperarousal and avoidance, insomnia and nightmares, anger and irritability, startle response and frequent thoughts about Vietnam.  He also has maior depression and is unable to function physically as he once had due both to the hearing loss and his mental disorder.  PTSD was a persistent and chronic condition and even with medication and therapy, his prognosis is guarded.  

The Veteran's October 2007 claim for individual unemployability noted that the Veteran last worked May 10, 2007.

The Veteran was afforded another VA examination in November 2007.  The Veteran reported that although he had tension with upper management, he believed he was fired for physical problems.  He reported that he was recently diagnosed with muscular dystrophy in 2005.  The Veteran reported continuous anxiety and some depression associated with combat related experiences.  He reported hyperarousal, re-experiencing, guilt, irritability, and intrusive memories.  He also reported some depression associated with physical problems and pain and current situational issues associated with employment as well as associated with difficult military experiences.  The Veteran drank daily and occasionally used marijuana.  Upon testing, the Veteran had very mild deficits of long-term memory and mild deficits of short-term and working memories and attention and concentration upon testing.  He had some deficits in long term and short term memory as well as attention and concentration.  The examiner diagnosed the Veteran with chronic moderate PTSD and depressive disorder due to service and current situational issues.  The examiner opined that he would have to resort to speculation to determine if his cognitive disorder or alcohol or marijuana use was due to military service.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran had only occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms.  He generally had satisfactory functioning with regard to routine behavior, self-care and normal conversation.  The examiner opined that the Veteran retained cognitive, emotional, and behavioral capacities which suggested that he could do simple work activities in a loosely supervised environment.

In November 2007, a VA audiologist opined that the Veteran would have some difficulty understanding speech in a quiet environment and significant difficulty in a noisy environment.  Employment is feasible in a loosely supervised situation, requiring little interaction with public.

The Veteran was granted Social Security Administration disability insurance benefits due to severe PTSD symptoms.

A September 2008 CT of his head noted ischemic white matter disease.  

During the October 2009 VA examination, the Veteran reported that he had not worked since 2007 and has been receiving social security disability income.  The Veteran reported difficulty keeping a job due to physical problems and also due to tension with upper management.    He reported that he may have been fired due to physical problems in 2006.  He also reported that he would become increasingly anxious that he would fall on a construction site.  He has muscular dystrophy issues.  The Veteran also reported that he had more and more difficulty sustaining work activity related to anxiety, irritability and physical problems.   The examiner concluded that the Veteran's PTSD and depression symptoms were at least and likely as not related to his combat exposure.  The examiner found reduced reliability and productivity due to mental disorder and PTSD signs and symptoms as the Veteran reported being increasingly anxious and irritable.  He also has difficulty with his focus and memory associated with his emotional problems that would interfere with effective interpersonal functioning and task performance on the job.  He also did not know the day of the week but was otherwise oriented.  Despite this, the examiner found that the Veteran retained cognitive emotional and behavioral residual capacities to do at least simple work tasks in a loosely supervised environment within his physical limitations.  During the October 2009 VA examination, the examiner noted that the Veteran was receiving ongoing individual counseling and prescribed psychotropic medication, including sertraline and bupropion.  The Veteran reported that his mental health had only slight worsening since his last VA examination.  He reported more irritability, decreased energy, decreased interest, intrusive thoughts, decreased self-esteem and marital tension.

In a December 2009 statement, the Veteran's spouse explained that he socialized maybe once every four to six months.  He did not socialize with his family when they come over.  He only drove to familiar places.  Alcohol abuse had been a problem for him for years.  His memory was very bad and he would forget what he is talking about mid-sentence.  He had seven jobs in a one and half year period and was laid off from each one, sometimes only after a few weeks.  The Veteran's spouse noted that a VA examiner noted that he could do a sedentary loosely supervised position, but she thought this was not likely due to his slow thought process, reduced hearing capacity and poor short-term memory.  He was advised by the Skilled Nursing Facility and his psychologist that he should not drive or do any complex tasks such as financial responsibilities.  The Veteran continued to have exaggerated startle response, restless sleep, is isolated and has flat affect.  

In December 2009, the Veteran was hospitalized after a fall.  He appeared to have been binge drinking.  The Veteran was also having progressive memory problems.

In a December 2009 Kaiser Permanente treatment record, the physician noted significant memory impairment and that he would need assistance with complex decision making.

In January 2010, Dr. S. completed a PTSD Disability Work Capacity Evaluation Questions.  He diagnosed the Veteran with chronic severe PTSD, moderate to severe major depressive disorder, alcohol dependency and anxiety disorder.  A GAF score of 41 was assigned.  Dr. S. found that the Veteran was disabled from his psychiatric disorders and markedly limited beginning in January 2007.  Dr. S. concluded that the Veteran was totally and permanently disabled from his psychiatric disorder and was unable to work.  The Veteran had difficulty falling asleep, irritability and outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, physiological reactivity upon exposure to events that symbolize or resemble an aspect of traumatic events.  He isolated himself from his family.  

In April 2010, a Kaiser Permanente treatment record notes that the Veteran had neuropsych testing which showed decreased reasoning and memory which testing attributed to PTSD, depression, anxiety, ischemic changes and a history of alcohol abuse.

In an August 2010 Kaiser Permanente treatment record, the physician noted that he felt more depressed but denied suicidality.

In a January 2011 Kaiser Permanente treatment record, the Veteran reported that when he sits, he cannot get back up due to muscle weakness.

In August 2012, a Kaiser treatment record noted that the Veteran's spouse was looking into living facilities due to his falls.  

An August 2013 VA treatment record notes that due to the Veteran's myotonic dystrophy with ongoing aspiration, recurrent UTI's and worsening functional status with albumin, the physician believed that the Veteran only had six months to live, and it was appropriate for hospice care.

During the December 2013 hearing, the appellant testified that the Veteran last worked January 14, 2006.  When he quit working in 2006, he had worked in construction for years.  Just prior to quitting work, he had had about seven jobs in a year and half.  He had an excellent work history but was unable to relate to people.  He had anger outburst and could not concentrate.  Slowly over the years, he had less and less friends and at this point, he has one friend and no other relative comes to visit him.  He has a strained relationship with his daughters.  Since 2000, the Veteran slowly started to withdraw from social events and told his wife that he was no longer interested in sexual relations.  He received SSDI in November 2007 and from that time forward interacted very little with family and friends.  In 2009, he was hospitalized for a UTI and at that time went through withdrawal of alcohol.  After this hospitalization, he never returned to the Vet Center.  Instead, he stayed in bed 14 to 15 hours a day and only left the room for food.  In July 2012, the Veteran was admitted to the hospital for UTI, rapid myelosis, dementia, PTSD and depression.  He went to an independent living facility after he was discharged in August 2012.  In July 2013, he was hospitalized again for UTI, rapid myelosis, dementia, PTSD and depression.  After he was discharged, he was placed in hospice.  At the time of the hearing, the appellant testified that the Veteran was confused and ate small amounts.  During the Board hearing, the appellant testified that the Veteran was treated by Dr. S. at Kaiser for psychiatric problems.  He took antidepressant medication but had no psychiatric treatment at the VA.  She related that he only showered when he was told to, had terrible hygiene, rarely shaved and wore dirty shirts.  The appellant, the Veteran's spouse, testified that she has a Master's degree in Vocational Rehabilitation with over 20 years of experience working with the National Veterans Training Institute.  

Entitlement to an initial higher evaluation for PTSD, currently assigned a 50 percent evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted for the entire period on appeal.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include sleep disturbance, irritability and outbursts, intrusive thoughts, diminished interest, avoidance, depression, difficulty concentrating, impaired memory and hypervigilance.  A private psychologist noted in September 2005 that the Veteran was significantly disabled by his current psychological condition, causing severe impairment socially, interpersonally and vocationally.  In January 2007, the Veteran reported having difficulties getting along with co-workers and supervisors due to PTSD symptoms.  In August 2007, a social worker opined that the Veteran was no longer able to work because even a routine, repetitive, simply, entry-level job would serve as a stressor which would exacerbate instead of mitigate psychological problems in the workplace.  In January 2010, Dr. S. concluded that the Veteran was totally and permanently disabled from his psychiatric disorder and was unable to work.  The Veteran had difficulty falling asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, suicidal thoughts, physiological reactivity upon exposure to events that symbolize or resemble an aspect of traumatic events.  He isolated himself from his family.  The Veteran's spouse, who has a Master's Degree in Vocational Rehabilitation, testified that when the Veteran stopped working in 2006, he had worked in construction for years.  Just prior to quitting work, he had had about seven jobs in a year and half.  He had anger outbursts and could not concentrate.  In December 2009, the appellant noted that a VA examiner found that he could do a sedentary loosely supervised position, but she thought this was not likely due to his slow thought process, reduced hearing capacity and poor short-term memory.  In essence, the evidence reflects symptoms during the appeal period that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas, including work, family relations, thinking and mood, due to his PTSD symptoms.  

The Board has also determined that a total schedular evaluation is not warranted.  While the Board accepts that the Veteran's PTSD had significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence does not demonstrate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, and memory loss for names of close relatives, his own occupation or his own name or symptoms of a similar frequency and severity.  The Veteran was able to communicate effectively with examiners and clinicians.  While he did report problems with coworkers and managers on the job and angry outbursts, the record does not show that he exhibited grossly inappropriate behavior or a persistent danger of hurting others.  Accordingly, such symptoms are most appropriately assessed as impaired impulse control and difficulty in adapting to stressful circumstances which are already contemplated by the 70 percent rating.  The evidence does not generally show spatial disorientation or disorientation to time although he was once noted to not know the day of the week.  While he did exhibit memory impairment there is no indication that he forgot the names of close relatives, his own occupation or his own name.  The appellant noted that the Veteran rarely shaved, took a shower only when told to and had terrible hygiene which more nearly approximates neglect of personal appearance and hygiene, which is contemplated by the 70 percent rating.  Although he tended to isolate and had strained relationships with his children, he maintained a relationship with his wife and had a friend thus total social impairment is not shown.  Instead, such more nearly approximates an inability to establish and maintain effective relationships which is contemplated by the 70 percent rating.  Although he reported suicidal ideation at times, he emphatically explained that he would not act on these thoughts because it would hurt his family.  The October 2008 VA examiner noted that the Veteran had retained cognitive emotional and behavioral residual capacities.  In sum, his symptoms as described above more closely approximate the level of severity contemplated by the 70 percent rating category.  The Board acknowledges that the Veteran declined at the end of his life, but it appears that he was placed into hospice due to his physical disabilities and not due to his psychiatric disabilities.  An August 2013 VA treatment record notes that due to the Veteran's myotonic dystrophy with ongoing aspiration, recurrent UTI's and worsening functional status with albumin, the physician believed that the Veteran only had six months to live, and he was appropriate for hospice care. As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is both total occupational and social impairment.

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD with major depression and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration:

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Veteran's service-connected PTSD is manifested by signs and symptoms such as depression, irritability, and difficulty adapting to stressful circumstances.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to PTSD provide disability ratings under General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran was granted service connection for tinnitus and bilateral hearing loss.  The Veteran has at no point since that decision indicated that he believes the assigned schedular ratings to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Although the appellant has argued that the Veteran's hearing loss has impacted his unemployability, this has been considered and TDIU has been granted.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's bilateral hearing loss and tinnitus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


Entitlement to TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)(2014).

The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In this case, as noted above, the Veteran has various service-connected disabilities, including PTSD, which is evaluated as 70 percent disabling per this decision.                            
        
In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In this regard, the Board observes that the Veteran worked mainly in construction and also worked as a project supervisor.  The evidence produced by psychologists and psychiatrists varies with respect to the assessment of the severity of the Veteran's PTSD.  Furthermore, the Veteran was diagnosed with myotonic dystrophy in 2005 which is not a service-connected disability.  However, the Board finds probative the September 2005 Report of Psychological Evaluation by a private physician, Dr. S., who provided a comprehensive and well-supported opinion regarding the severity of the Veteran's psychiatric disorder and of his ability to work.  Of significant importance is his opinion that his most recent medical problems (i.e., myotonic dystrophy) have unleashed his previously tentative control of a host of emotions that caused him difficulty in maintaining and performing at his prior high standards of employment.  He concluded that he was significantly disabled by his current psychological condition which caused severe impairments vocationally.  In January 2010, Dr. S. concluded that the Veteran was totally and permanently disabled from his psychiatric disorder and was unable to work.  The Board acknowledges the November 2007 and October 2009 examiner's conclusion that the Veteran retained cognitive, emotional, and behavioral capacities which suggest that he could do simple work activities in a loosely supervised environment.  The Veteran's spouse, who has a Master's Degree in Vocational Rehabilitation, thought he would be unable to do simple work activities in a loosely supervised environment due to his slow thought process, reduced hearing capacity and poor short-term memory.  The Board affords the appellant's statement and testimony significant probative value due to her background and personal observations over a period of time.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained as to whether the Veteran would be able to obtain or retain substantially gainful employment due to service-connected disabilities.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.
  
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation of 70 percent is granted.

Entitlement to a TDIU is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


